Citation Nr: 1414461	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran reported receiving Supplemental Security Income (SSI) benefits in an October 2006 private treatment record.  The Veteran reported receiving SSI prior to turning 65 years old, which indicates that the SSI benefits were based on disability.  Therefore, these records must be requested.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).    

The Veteran testified that he received medical treatment for his feet at a VA community based outpatient clinic in Portsmouth, Ohio several years after separation from active service.  The claims file contains VA treatment records from the parent facility, Chillicothe, Ohio VA Medical Center (VAMC), but it is unclear as to whether all VA treatment records were requested.  On remand, the RO must request all VA treatment records prior to June 2008 (the earliest VA treatment records from Chillicothe VAMC on file).  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.  
  
2.  Request all VA treatment records prior to June 2008 from the Chillicothe, Ohio VAMC, to include associated outpatient clinics, in particular in Portsmouth, Ohio.  Any negative response must be documented in the claims file and the Veteran notified accordingly.  

3.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider, to include any Army Hospitals, for the disability on appeal.  If private records are identified, make two attempts for the records or make a finding that the records do not exist or a second request would be futile.  The Veteran should be properly notified of any non-response/negative response.  See 38 C.F.R. § 3.159(e). 

4.  After completing the above and any other development deemed as indicated by evidence received, such as providing a VA examination, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

